Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 12 November 2020 with acknowledgement of a provisional application filed 18 November 2019.  
2.	Claims 1-20 are currently pending.  Claims 1, 18, and 20, are independent claims. 
3.	The IDS submitted on 27 January 2021 has been considered. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim states the following:
“The method of claim 1, wherein managing presentation of the content by the electronic device comprises: determining, based on the context data, that the policy permits presentation of the content by the electronic device in the context indicated by the context data; and in response to determining that the policy permits presentation of the content, blocking the electronic device from presenting the content”.  This indefinite because the limitation does not make sense why would the electronic device block the presenting of content when the policy permits presentation of the content.  Appropriate correction required.  
Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi U.S. Patent Application Publication No. 2017/0255786 (hereinafter ‘786) in view of Rollins et al. U.S. Patent Application Publication No. 2018/0307871 (hereinafter ‘871).
	As to independent claim 1, “A method performed by one or more devices including an electronic device, the method comprising: receiving, by the one or more devices, content for presentation by the electronic device” is taught in ‘786 paragraph 1, note the invention is directed to rendering content on a display screen;
	“obtaining, by the one or more devices, context data indicating a current context of the electronic device” is shown in ‘786 paragraph 37, note the location based sensor may indicate a context change;the following is not explicitly taught in ‘786:
	“accessing, by the one or more devices, policy data indicating a policy corresponding to at least one of the electronic device, a user of the electronic device, the content for presentation, or data associated with the content, wherein the policy indicates one or more context-dependent limitations on presentation of the content by the electronic device” however ‘871 teaches policies are dynamically acquired (i.e. accessing policy data) that pertain to physical location of a device in paragraphs 35 and 45-46;
	“and managing, by the one or more devices, presentation of the content by the electronic device based on a set of actions the policy permits for the current context” however ‘871 teaches display is prevented based on proximity data policy in paragraphs 6 and 45-46.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a user controlled screen privacy software taught in ‘786 to include a means to apply policy data to determine presentation of content.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent an unauthorized user from viewing sensitive data see ‘871 paragraph 3. 
	As to dependent claim 2, “The method of claim 1, wherein the receiving, obtaining, accessing, and managing are performed by the electronic device” is taught in ‘871 paragraphs 6, 23, and 26.
	As to dependent claim 3, “The method of claim 2, wherein the electronic device is a television or a computer monitor” is shown in ‘871 paragraph 26.
	As to dependent claim 4, “The method of claim 1, wherein managing presentation of the content by the electronic device comprises: determining, based on the context data, that the policy permits presentation of the content by the electronic device in the context indicated by the context data; and in response to determining that the policy permits presentation of the content, causing the electronic device to present the content” is disclosed in ‘871 paragraphs 45-46.
	As to dependent claim 5, “The method of claim 1, wherein managing presentation of the content by the electronic device comprises: determining, based on the context data, that the policy (i) permits presentation of a first portion of the content by the electronic device in the context, and (ii) disallows presentation of a second portion of the content by the electronic device in the context; and in response to the determination, causing the electronic device to (i) present the first portion of the content and (ii) omit the second portion of the content from presentation” is disclosed in ‘871 paragraphs 45-46.
	As to dependent claim 6, “The method of claim 1, wherein managing presentation of the content by the electronic device comprises: determining, based on the context data, that the policy permits presentation of the content by the electronic device in the context indicated by the context data; and in response to determining that the policy permits presentation of the content, blocking the electronic device from presenting the content” is taught in ‘871 paragraphs 45-46.
	As to dependent claim 7, “The method of claim 1, wherein the policy is a policy that corresponds to the electronic device, wherein the policy limits actions of the electronic device in different ways for different contexts of the electronic device” is shown in ‘871 paragraphs 45-46.
	As to dependent claim 8, “The method of claim 1, wherein the policy is a policy that corresponds to the user of the electronic device, wherein the policy specifies different sets of actions that the user is authorized to perform in different contexts” is disclosed in ‘871 paragraph 55.
	As to dependent claim 9, “The method of claim 1, wherein the policy is a policy that corresponds to the content for presentation, wherein the policy specifies different actions available to be performed with the content in different contexts” is taught in ‘871 paragraph 55.
	As to dependent claim 10, “The method of claim 1, wherein the policy is a policy that corresponds to data associated with the content, wherein the policy limits actions that can be performed using individual data elements associated with content in different contexts” is shown in ‘871 paragraph 55.
	As to dependent claim 11., “The method of claim 1, wherein portions of the content or data elements associated with the content have assigned categories, and wherein the policy indicates different actions that are authorized for different categories given the context” is disclosed in ‘871 paragraph 55.
	As to dependent claim 12, “The method of claim 11, wherein the content comprises a document, and different categories are assigned for at least some of the document, a page of the document, an item in the document, and a data value in the document; and wherein managing presentation of the content comprises using the policy and the assigned categories by (i) permitting presentation of portions of the document assigned a first category that the policy authorizes to be presented in the current context, and (ii) disallowing presentation of portions of the document assigned a second category that the policy does not authorize to be presented in the current context” is taught in ’87 paragraph 55.
	As to dependent claim 13, “The method of claim 11, wherein the assigned categories include categories that respectively denote content authorized to be presented in public settings, semi-public settings, and private settings” is shown in ‘871 paragraph 55.
	As to dependent claim 14, “The method of claim 1, wherein accessing the policy data comprises obtaining multiple policies that are applicable to the current context; and wherein managing presentation of the content comprises causing the electronic device to present only portions of the content are authorized for presentation by each of the multiple policies” is disclosed in ‘871 paragraph 55.
	As to dependent claim 15, “The method of claim 1, wherein the context data indicates one or more of a location, a time, an event, a number of people near the electronic device, an identity of a person near the electronic device, or another device near the electronic device” is taught in ‘871 paragraphs 45-46.
	As to dependent claim 16, “The method of claim 1, comprising: determining an identity of a person in an environment of the electronic device; and selecting a policy based on the identity of the person” is shown in ‘871 paragraph 55.
	As to dependent claim 17, “The method of claim 1, further comprising: detecting a change in the context of the electronic device; determining, based on the policy data, that the policy authorizes a different type or amount of presentation of the content; and modifying the presentation of the content in response to determining that the policy authorizes a different type or amount of presentation of the content” is disclosed in ‘871 paragraph 55.
	As to independent claim 18, this claim is directed to a system executing the method of claim 1; therefore, it is rejected along similar rationale”
	As to dependent claim 19, “The method of claim 1, wherein the receiving, obtaining, accessing, and managing are performed by the electronic device” is taught in ‘871 paragraphs 6, 23, and 26.
	As to independent claim 20, this claim is directed to one or more non-transitory machine-readable media storing instructions that execute the method of claim 1; therefore, it is rejected along similar rationale”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        5 May 2022